      Case 1:15-cv-07488-CM-RWL Document 903 Filed 10/24/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
_________________________________________
IN RE NAMENDA DIRECT PURCHASER              :
ANTITRUST LITIGATION                        :    Case No. 1:15-cv-07488-CM-RWL
                                            :
_________________________________________ :
                                            :
THIS DOCUMENT RELATES TO:                   :
                                            :
All Direct Purchaser Actions                :
_________________________________________ :

             STIPULATION REGARDING DR. REDDY’S LABORATORIES INC.
                      AND AMNEAL PHARMACEUTICALS, INC.

        The following facts are stipulated by and between the undersigned parties through their

respective counsel and can be presented to the jury as set forth below:

                                DR. REDDY’S LABORATORIES

        Jinping McCormick, Vice President of Sales and Marketing for Retail Products, testified

on behalf of Dr. Reddy’s Laboratories (“DRL”):

        1.      DRL manufactures generic drugs.

        2.      DRL’s revenues exceed $2 billion a year.

        3.      DRL searches the market for successful brand name drugs and attempts to

manufacture generic versions.

        4.      DRL targets pharmaceutical drugs because of their brand sales, the technical aspect,

including limited competition or the commercial or IP aspects, and DRL’s own manufacturing

capabilities.

        5.      On October 16, 2007, DRL filed an ANDA for generic Namenda.

        6.      In the Namenda patent litigation, DRL settled with Forest on November 13, 2009

in exchange for litigation costs and entry three months before the patent expired or earlier in the

event any other generic manufacturer launched earlier.


                                                 1
      Case 1:15-cv-07488-CM-RWL Document 903 Filed 10/24/19 Page 2 of 4



       7.      DRL received final FDA approval on April 14, 2010.

       8.      Without the settlement between Forest and DRL, DRL’s ANDA would not have

been eligible for final approval at that time.

       9.      DRL launched generic Namenda on July 11, 2015, the first day it was eligible to

do so pursuant to its agreement with Forest.

       10.     If DRL would have had the opportunity to enter the market earlier, it would have

wanted to do that.

       11.     DRL would have prioritized meeting targeted launch dates.

       12.     DRL was not aware of any impediments to launching during the period 2013-2015.

       13.     DRL does not always meet its targeted launch dates and DRL agrees that there is

no way to know whether DRL will hit a targeted launch date.

       14.     Generic Namenda was not a problem product for DRL to manufacture and supply.

       15.     The number one concern for most buyers is whether the manufacturer can supply

the product.

                               AMNEAL PHARMACEUTICALS

       Kapil Gupta, senior manager of business development and portfolio, management testified

on behalf of Amneal Pharmaceuticals (“Amneal”):

       1.      Amneal manufactures generic drugs.

       2.      Amneal identifies potential products based on annual sales of the brand name

product, the formulation, and the intellectual property scenario.

       3.      Amneal identified Namenda because it had over $1 billion in sales and there was

less complexity in manufacturing the product.

       4.      On October 16, 2007, Amneal filed an ANDA for generic Namenda.




                                                 2
      Case 1:15-cv-07488-CM-RWL Document 903 Filed 10/24/19 Page 3 of 4



       5.      In the Namenda patent litigation, Amneal settled with Forest on September 01,

2009 in exchange for litigation costs and entry three months before the patent expired or earlier in

the event any other generic manufacturer launched earlier.

       6.      As of September 1, 2009, Amneal was aware that it would not be launching generic

Namenda until 2015.

       7.      If Amneal had continued to litigate, its litigation costs would have increased.

       8.      FDA granted tentative approval to Amneal’s ANDA for generic Namenda on

January 8, 2010.

       9.      Nothing would have prevented Amneal from requesting final approval from FDA

in 2013 or 2014.

       10.     Amneal had no plans to launch generic Namenda before 2015.

       11.     Amneal received final FDA approval on April 10, 2015.

       12.     Amneal launched generic Namenda on July 11, 2015, the first day it was eligible

to do so pursuant to its agreement with Forest.

       13.     Amneal generally wants to start selling generic drugs as soon as possible.

       14.     Amneal was not aware of anything that would have prevented Amneal from

manufacturing generic Namenda in 2013 or 2014.



SO ORDERED:

Dated:______________                              ________________________________
                                                     Hon. Colleen McMahon




                                                  3
    Case 1:15-cv-07488-CM-RWL Document 903 Filed 10/24/19 Page 4 of 4




                                     Respectfully submitted,


/s/ Beth A. Wilkinson                   /s/ Bruce E. Gerstein
Beth A. Wilkinson                       Bruce E. Gerstein
Rakesh N. Kilaru                        Joseph Opper
Kieran G. Gostin                        Kimberly M. Hennings
WILKINSON WALSH + ESKOVITZ LLP          Dan Litvin
2001 M Street NW, 10th Floor            GARWIN GERSTEIN & FISHER LLP
Washington, DC 20036                    88 Pine Street, 10th Floor
Telephone: (202) 847-4000               New York, NY 10005
                                        Tel: (212) 398-0055
                                        Fax: (212) 764-6620
                                        bgerstein@garwingerstein.com
                                        jopper@garwingerstein.com
                                        khennings@garwingerstein.com
                                        dlitvin@garwingerstein.com
Chanakya A. Sethi
WILKINSON WALSH + ESKOVITZ LLP          Stuart E. Des Roches
130 West 42nd Street, Suite 1402        Andrew W. Kelly
New York, NY 10036                      Odom & Des Roches, LLC
Telephone: (929) 264-7765               650 Poydras Street, Suite 2020
                                        New Orleans, LA 70130
                                        Tel: (504) 522-0077
                                        Fax: (504) 522-0078
                                        stuart@odrlaw.corn
                                        akelly@odrlaw.com
Martin M. Toto
Kristen O'Shaughnessy                   David C. Raphael, Jr.
WHITE & CASE LLP                        Erin R. Leger
1221 Avenue of the Americas             Smith Segura & Raphael, LLP
New York, New York 10020                3600 Jackson Street, Suite 111
Telephone: (212) 819-8200               Alexandria, LA 71303
                                        Tel: (318) 445-4480
                                        Fax: (318) 487-1741
                                        draphael@ssrllp.com
                                        eleger@ssrllp.com
J. Mark Gidley
WHITE & CASE LLP                        Russell Chorush
701 Thirteenth Street NW                Heim Payne & Chorush, LLP
Washington, DC 20005                    1111 Bagby, Suite 2100
Telephone: (202) 626-3600               Houston, TX 77002
                                        Tel: (713) 221-2000
                                        Fax: (713) 221-2021
                                        rchorush@hpcllp.com



                                    4
